                            IN THE UNITED STATES DISTRICT COURT

                                FOR THE DISTRICT OF NEW MEXICO
                                      ______________________

UNITED STATES OF AMERICA,

                  Plaintiff,

         v.                                                                          No. 1:20-CR-82-WJ

HASSAN ALQAHTANI,

                  Defendant.

         ORDER DENYING DEFENDANT’S RENEWED MOTION FOR RELEASE

         THIS MATTER comes before the Court on Defendant’s oral motion for release from

custody pending trial, made on April 2, 2021 shortly after the Court declared a mistrial in the

above-captioned case due to the Jury’s inability to reach a unanimous verdict.1 See Doc. 138.

Defendant seeks to renew his most recent motion for release, which the Court denied on February

25, 2021, approximately one month before Defendant’s first trial. Doc. 91. The Court held a

hearing on this matter on April 5, 2021. For the reasons stated on the record at the April 5, 2021

hearing, which are summarized below, the Court hereby DENIES the motion.

         Defendant asks the Court to reconsider its prior detention order, which was entered by U.S.

Magistrate Judge Laura Fashing on December 12, 2019. See Doc. 12. In August 2020, the

undersigned reviewed Judge Fashing’s order de novo, ultimately issuing a memorandum opinion

and order containing the same findings. See Doc. 42. On February 2, 2021, Defendant filed his

second motion for release, which he renews with the exception that Defendant is now orally



1
         At the hearing, the Government asserted that a mistrial “re-sets” the Sixth Amendment speedy trial analysis.
It appears that for instances of mistrial occurring in the Tenth Circuit, the delay interval for Barker analytical purposes
runs from arrest or indictment through the beginning of the last trial. See, e.g., United States v. Batie, 433 F.3d 1287
(10th Cir. 2006).

                                                            1
requesting release to the La Posada Halfway House. See Doc. 84.

       After allowing counsel to present oral arguments, the Court found no reason to disturb

Judge Fashing’s initial findings underlying the detention order. The Court further noted that, in

light of the ongoing COVID-19 pandemic, the record shows that continued detention does not

currently create a manifest injustice potentially warranting reconsideration of its detention order.

The Court has informed Parties that Defendant could be re-tried on May 10, 2021 or June 7, 2021,

well within the seventy-day deadline for a new trial to commence after a declaration of a mistrial

pursuant to the Speedy Trial Act. See 18 U.S.C. § 3161(e).

       Defendant shall remain in custody pending his new trial date.

       IT IS SO ORDERED.




                                              ______________________________________
                                              WILLIAM P. JOHNSON
                                              CHIEF UNITED STATES DISTRICT JUDGE




                                                 2
